Citation Nr: 0410177	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an effective date earlier than August 9, 1999, 
for the grant of compensation under 38 U.S.C.A. § 1151 for ataxia 
with hearing loss, right ear (evaluated as 100 percent disabling); 
right fifth cranial nerve palsy (evaluated as 30 percent 
disabling); right seventh cranial nerve palsy (evaluated as 20 
percent disabling); left ulnar neuropathy with history of left 
cubital tunnel syndrome, postoperative, and left carpal tunnel 
syndrome, postoperative (evaluated as 20 percent disabling); and 
aggravation of bipolar disorder with depression and irritable 
behavior (evaluated as 20 percent disabling); and for the grant of 
special monthly compensation at the housebound rate.

2.  Entitlement to an effective date earlier than July 19, 2001, 
for the grant of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and A.F.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which granted compensation under 38 U.S.C.A. § 1151 for ataxia 
with hearing loss, right ear (evaluated as 100 percent disabling); 
right fifth cranial nerve palsy (evaluated as 30 percent 
disabling); right seventh cranial nerve palsy (evaluated as 20 
percent disabling); left ulnar neuropathy with history of left 
cubital tunnel syndrome, postoperative, and left carpal tunnel 
syndrome, postoperative (evaluated as 20 percent disabling); and 
aggravation of bipolar disorder with depression and irritable 
behavior (evaluated as 20 percent disabling); and granted special 
monthly compensation at the housebound rate.  These awards were 
initially effective from June 21, 2001; however, an August 2002 
rating decision amended the effective date to August 9, 1999.  The 
veteran continues to maintain an earlier effective date is 
warranted.

As discussed in more detail below, the Board finds that the 
veteran filed a notice of disagreement with the effective date 
assigned by the RO for the grant of nonservice-connected pension 
benefits in a July 2001 rating decision, thereby initiating, but 
not perfecting, an appeal.  This issue is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his part.

FINDINGS OF FACT

1.  The veteran underwent surgery for an acoustic neuroma at a VA 
facility on March 5, 1996.

2.  The veteran's original claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of resection of an 
acoustic neuroma was received on April 1, 1996. 


CONCLUSION OF LAW

The veteran is entitled to an effective date of March 5, 1996, for 
the grant of compensation under 38 U.S.C.A. § 1151 for ataxia with 
hearing loss, right ear (evaluated as 100 percent disabling); 
right fifth cranial nerve palsy (evaluated as 30 percent 
disabling); right seventh cranial nerve palsy (evaluated as 20 
percent disabling); left ulnar neuropathy with history of left 
cubital tunnel syndrome, postoperative, and left carpal tunnel 
syndrome, postoperative (evaluated as 20 percent disabling); and 
aggravation of bipolar disorder with depression and irritable 
behavior (evaluated as 20 percent disabling); and for the grant of 
special monthly compensation at the housebound rate.  38 U.S.C.A. 
§ 5110(a), (c) (West 2002); 38 C.F.R. §§ 3.154, 3.400(i) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim and 
includes an enhanced duty to notify a claimant and his or her 
representative, if any, as to the information and evidence 
necessary to substantiate and complete a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
and (c) (2003).  In light of the favorable resolution herein, it 
is clear sufficient evidence was developed, and no further action 
is needed to comply with the VCAA.

To summarize the relevant procedural history in this case, the 
veteran has been granted compensation under 38 U.S.C.A. § 1151 for 
the residuals of excision of an acoustic neuroma, which was 
conducted at a VA medical facility on March 5, 1996.  Those 
residuals consist of ataxia with hearing loss, right ear 
(evaluated as 100 percent disabling); right fifth cranial nerve 
palsy (evaluated as 30 percent disabling); right seventh cranial 
nerve palsy (evaluated as 20 percent disabling); left ulnar 
neuropathy with history of left cubital tunnel syndrome, 
postoperative, and left carpal tunnel syndrome, postoperative 
(evaluated as 20 percent disabling); and aggravation of bipolar 
disorder with depression and irritable behavior (evaluated as 20 
percent disabling).  He has also been granted special monthly 
compensation at the housebound rate under 38 C.F.R. § 3.350(i).  
All awards have been assigned an effective date of August 9, 1999.  
That is the date as of which VA received a statement signed by the 
veteran indicating that he wanted "to file a 1151 claim."  As an 
aside, the Board notes some issues -- such as the finality of a 
February 2000 rating decision that denied the 1999 claim, and the 
filing of a subsequent July 2001 claim - that were previously 
discussed by the RO.  In light of the RO's assignment of an 
effective date of August 9, 1999 for the grant of compensation 
benefits under 38 U.S.C.A. § 1151, it is not necessary for the 
Board to elaborate on these points.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier than the 
date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation based 
on an original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.  With section 1151 claims, such as this one, the effective 
date of an award will be (1) the date such injury was suffered if 
the claim for compensation is received within one year of that 
date, or (2) date of receipt of claim.  38 U.S.C.A. § 5110(c); 38 
C.F.R. § 3.400(i)(1).

As noted above, an effective date of August 9, 1999, has been 
assigned for the grant of compensation under section 1151, and the 
accompanying special monthly compensation benefits.  The pertinent 
question in this case is whether there was a formal or informal 
claim at an earlier date, such that would warrant assigning an 
earlier effective date. 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or 
action indicating an intent to apply for one or more benefits."  
38 C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  

The veteran argues an earlier effective date is warranted, 
pointing to a claim he filed on April 1, 1996.  He maintains that 
his spouse sought the advice of VA employees on proper claim 
filing and completed the application in accordance with their 
instructions.  He argues his spouse was either misled or 
intentionally not told how to file a section 1151 claim.  In the 
alternative, he argues that the April 1996 claim did, in fact, 
encompass his 1151 claim and either that such a claim was obvious 
from the face of the document or should have been inferred and 
developed by VA.  He maintains VA failed in its duty to assist him 
in developing the 1151 claim.  

On the formal claim received in April 1996 on VA Form 21-526, 
Veterans Application for Compensation or Pension, the veteran 
indicated in the block # 17, "nature of sickness, disease, or 
injuries for which this claim is made and date each began", 
bipolar disorder and "3/5/96 Brain surgery (tumor) VA Med. Ctr 
Birmingham, AL." In item #19, the veteran identified in-service 
treatment for acute sinusitis and manic-depression.  He also 
completed the sections of the application identified as the 
sections to complete if he was claiming he was totally disabled.  
He submitted a statement from a private physician indicating that 
he had had surgery for resection of an acoustic neuroma on March 
5, 1996, and that the resulting disabilities rendered him unable 
to return to gainful employment.  An April 1996 rating decision 
denied service connection for manic depression and acute 
sinusitis, and the notification letter also informed the veteran 
that his claim for nonservice-connected pension benefits had been 
denied based on excessive income. 

The veteran argues an April 1996 claim for compensation for 
disability resulting from the March 1996 brain surgery performed 
by VA remained pending after the April 1996 rating decision that 
adjudicated the other claims filed in April 1996.  The Board 
agrees.  

38 C.F.R. § 3.154, concerning claims for injury due to hospital 
treatment, etc., provides:

A formal claim for pension, compensation, dependency and indemnity 
compensation or any statement in a communication showing an intent 
to file a claim for disability or for death benefits resulting 
from the pursuit of a course of vocational rehabilitation, 
hospitalization, medical or surgical treatment, or examination 
under Department of Veterans Affairs laws may be accepted as a 
claim.

The regulatory history of 38 C.F.R. § 3.154 shows that the 
regulation became effective on May 29, 1959 (in language derived 
from former VA Regulation 1026).  The initial version required 
that a claim for § 1151 compensation (then found under section 
351) include a statement showing an intent to file an application 
for additional disability or death benefits due to training, 
hospitalization or medical or surgical treatment.  38 C.F.R. § 
3.154 (1959).  Effective July 20, 1961, 38 C.F.R. § 3.154 was 
amended to permit acceptance of "a formal claim" for compensation, 
pension or dependency and indemnity compensation as a claim under 
§ 1151.  Under the revised regulation, where a formal claim for 
compensation did not make specific reference to additional 
disability as a result of hospitalization, a claim under § 1151 
would be assumed.  See Compensation and Pension- -Transmittal 
Sheet 217 (July 20, 1961).  The regulatory history makes it clear 
that no reference to § 1151 or to an intent to file a claim for 
benefits for disability due to VA treatment was required in order 
to accept the formal claim as a claim under § 1151. 

The language of this regulation is, at best, ambiguous.  It is not 
clear whether the phrase "showing an intent to file a claim for 
disability . . . resulting from . . . hospitalization, medical or 
surgical treatment, or examination" only modifies the prior clause 
concerning "any statement in a communication," or whether it is 
also meant to modify "[a] formal claim for . . . compensation."  
In other words, the regulation implies that either a formal claim 
for benefits or a statement showing intent to file a claim for 
benefits for a disability due to VA treatment is required for the 
claim to be considered a claim for benefits pursuant to section 
1151.  Current guidance from the Veterans Benefits Administration 
(VBA) resolves this regulatory ambiguity in the veteran's favor by 
stating that, although there is no requirement for submission of 
VA Form 21-526, a formal claim for compensation or pension is a 
claim for compensation under 38 U.S.C. 1151.  VBA's Adjudication 
Procedure Manual, M21-1, Part IV, para. 22.02(a) (emphasis added).  
There is a further note to that manual provision indicating that 
if a formal claim for compensation or pension is received and 
entitlement under 38 U.S.C. 1151 is ultimately established, that 
formal claim ordinarily must be accepted as the claim for 38 
U.S.C. 1151 benefits.  Id.

The Board also notes that a claim for compensation under section 
1151 claim is a claim for VA disability compensation.  The Board 
is not aware of any VA form that is specifically designed to serve 
as an application for benefits under section 1151.  The Board also 
notes that the veteran has submitted a copy of a VA brochure on 
how to claim disability compensation benefits, including "veterans 
disabled from VA health care"; this instructs claimants to apply 
by filling out VA Form 21-526, the same form completed by the 
veteran in April 1996.

The Board also concludes that the veteran's 1996 claim can 
reasonably be read as evidencing an intent to apply for 
compensation benefits for the residuals of the March 1996 surgery.  
It is relevant that he listed brain surgery performed on March 5, 
1996 at a VA medical facility in the space provided for describing 
the disorders for which this claim was made.  Also, in the 
accompanying medical certificate, he provided a medical statement 
as to the consequences of that VA surgery, including the fact that 
he was disabled.  Although he did not specifically refer to 38 
U.S.C.A. § 1151 or argue that the treatment was negligent, the 
medical problems he cited were precisely those for which he was 
ultimately granted compensation benefits.  There is no requirement 
in the law that a veteran must specify with precision the 
statutory provision or corresponding regulation under which he is 
seeking benefits.  Akles v. Derwinski, 1 Vet. App. 118, 121 
(1990).  

In various precedential decisions from the United States Court of 
Appeals for the Federal Circuit and the United States Court of 
Appeals for Veterans Claims, VA's adjudication system has been 
called "non-adversarial," "paternalistic," and "uniquely pro-
claimant."  These courts have repeatedly held that there is an 
expectation that VA will "fully and sympathetically develop the 
veteran's claim to the optimum..."  See, e.g., Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991) (quoting from H.R.Rep. No. 963, 100th 
Cong., 2nd Sess. 13).  Moreover, by regulation, it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to a claim and to render a decision which grants every 
benefit that can be supported in law.  38 C.F.R. § 3.103(a) 
(1996).  

The fact that the veteran referenced the March 1996 VA surgery as 
a reason for his belief that he was entitled to compensation 
reasonably implies that the veteran had an underlying belief in 
his own mind that he should be compensated for the medical 
problems that resulted from this surgery and that were enumerated 
on the supporting doctor's statement.  At this point, the Board 
also recognizes the sworn testimony of the veteran and his wife to 
the effect that they believed the veteran was submitting a claim 
for compensation based on VA medical treatment when he completed 
the VA Form 21-526.  There is certainly no reason to doubt their 
testimony.  

When the April 1996 VA Form 21-526 is read in light of the 
particular facts of this case and with a view toward the special 
role of VA as expressed by Congress and the courts, the Board 
believes that, with all reasonable doubt resolved in the veteran's 
favor, that communication can be said to have raised a claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of removal of an acoustic neuroma at a VA facility.  It 
was clear that the veteran was seeking some type of VA benefit 
based on the residuals of that surgery.  The fact that he did not 
cite the correct law or regulation or use particular terms of art 
did not negate the fact that he was seeking VA benefits, in part, 
for the residuals of this surgery.  

In the specific circumstances of this case and for the reasons 
detailed above, the Board finds that the formal claim for 
compensation and pension received from the veteran on April 1, 
1996, also constituted a claim for section 1151 compensation 
benefits.  Since this claim was not adjudicated by the April 1996 
rating action, no finality attaches to that rating action for the 
purpose of determining the proper effective date for benefits 
under section 1151 and 38 C.F.R. § 3.350.  Therefore, the 1996 
claim remained pending at the time of the February 2000 rating 
decision that initially considered this claim.  The claim was 
denied as not well grounded.  The veteran's notice of disagreement 
(NOD) was received in November 2000.  As noted by the RO's 
Decision Review Officer (DRO) in an August 2002 rating decision, 
the RO should have reconsidered the veteran's claim pursuant to 
the VCAA when the NOD was received.  Since it did not, the claim 
remained pending until it was ultimately granted by the April 2002 
rating decision on appeal.  The VA records show that the surgery 
at issue took place on March 5, 1996.  Since his claim was filed 
within one year of that date, the proper effective date is the 
date the injury was suffered - or, March 5, 1996.  38 U.S.C.A. § 
5110(c); 38 C.F.R. § 3.400(i)(1).


ORDER

An effective date of March 5, 1996, is assigned for the grant of 
compensation under 38 U.S.C.A. § 1151 for ataxia with hearing 
loss, right ear (evaluated as 100 percent disabling); right fifth 
cranial nerve palsy (evaluated as 30 percent disabling); right 
seventh cranial nerve palsy (evaluated as 20 percent disabling); 
left ulnar neuropathy with history of left cubital tunnel 
syndrome, postoperative, and left carpal tunnel syndrome, 
postoperative (evaluated as 20 percent disabling); and aggravation 
of bipolar disorder with depression and irritable behavior 
(evaluated as 20 percent disabling); and for the grant of special 
monthly compensation at the housebound rate.  

REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a liberal 
reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 
132 (1993) (citations omitted).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, the 
Board is required to adjudicate the issue or, if appropriate, 
remand the issue to the RO for development and adjudication; 
however, the Board may not ignore an issue so raised.  Id.  

In a July 2001 rating decision, the RO granted entitlement to 
nonservice-connected pension benefits effective from July 2001.  
In October 2001, the veteran stated he disagreed with the 
effective date.  It is clear that the veteran's statement was a 
notice of disagreement (NOD) with the effective date assigned by 
the RO for the pension benefits; however, this remains pending.  A 
statement of the case (SOC) was never issued on this claim.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold, 9 Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the case as to the issue of 
entitlement to an earlier effective date for the grant of 
nonservice-connected pension benefits.  The veteran should be 
informed that he must file a timely and adequate substantive 
appeal in order to perfect an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim should not be certified 
to the Board.  If so, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate. 

The veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



